DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) and 112(b) rejections of claim 7 are withdrawn in view of applicant’s cancellation of claim 7.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an e-mail correspondence from Stephen Murray on August 9, 2022.

The application has been amended as follows: 
Claim 8 (currently amended):  A method for eliminating residual gas in a molecular beam epitaxy system, wherein the method comprises:
providing a sample manipulator mounted inside a growth chamber for holding a sample for epitaxial growth onto the sample, 
providing a source for supplying a flux of a growth material to the sample, 
providing the molecular beam epitaxy system with a cold panel and an effusion evaporator,
cooling the cold panel, and
supplying a flux of a getter material from the effusion evaporator to the cold panel; wherein the cold panel is mounted inside the growth chamber and the flux provided by the effusion evaporator is arranged to cross the flux provided by the source, and wherein the effusion evaporator is arranged to supply the getter material at a beam equivalent pressure of 1E-9 Torr to 1E-2 Torr.  

Allowable Subject Matter
Claims 1, 3, 5, 8, and 10-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a molecular beam epitaxy system comprising a growth chamber, a sample manipulator for holding a sample, a source for supplying a flux of a growth material to the sample, wherein the molecular beam epitaxy system further comprises a cold panel and an effusion evaporator for supplying a flux of getter material to the cold panel; wherein the cole panel is mounted inside the growth chamber and the flux provided by the effusion evaporator is arranged to cross the flux provided by the source, and wherein the effusion evaporator is arranged to supply the getter material at a beam equivalent pressure of 1E-9 to 1E-2 Torr as recited in the context of claim 1.  Dependent claims 3 and 5 are also deemed to be in condition for allowance due to their dependence on claim 1.  
The prior art of record also does not teach, disclose, or reasonably suggest a method for eliminating residual gas in a molecular beam epitaxy system, wherein the method comprises providing a sample manipulator mounted inside a growth chamber for holding a sample for epitaxial growth onto the sample, providing a source for supplying a flux of a growth material to the sample, providing the molecular beam epitaxy system with a cold panel and an effusion evaporator, cooling the cold panel, and supplying a flux of a getter material from the effusion evaporator to the cold panel; wherein the cold panel is mounted inside the growth chamber and the flux provided by the effusion evaporator is arranged to cross the flux provided by the source, and wherein the effusion evaporator is arranged to supply the getter material at a beam equivalent pressure of 1E-9 Torr to 1E-2 Torr as recited in the context of claim 8.  Dependent claims 10-13 are also deemed to be in condition for allowance due to their dependence on claim 8.  
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP2000--226296 to Saku, et al. (hereinafter “Saku”) and U.S. Patent Appl. Publ. No. 2005/0227005 to Cheong, et al. (“Cheong”).  In at least Fig. 1 and ¶¶[0012]-[0018] Saku teaches an embodiment of a molecular beam epitaxy system which includes a growth chamber (1), a substrate heating module (4), heating cells (3), a liquid nitrogen shroud (2), and a getter material (5).  Then in Figs. 1a-b and Example 1 in ¶¶[0047]-[0050] Cheong teaches a system in which the getter material is evaporated onto thermal shields (5) provided within a chamber using a thermal source (3) in order to reduce the concentration of impurities within the chamber before and during film growth.  However, Saku and Cheong do not teach, disclose, or reasonably suggest a molecular beam epitaxy system or method in which a flux of getter material from an effusion evaporator is supplied to a cold panel and is arranged to cross the flux provided by a source wherein the effusion evaporator is arranged to supply the getter material at a beam equivalent pressure of 1E-9 to 1E-2 Torr as recited in the context of claims 1 and 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714